Case 2:19-cv-13697-LVP-RSW ECF No. 21, PageID.672 Filed 03/22/21 Page 1 of 14




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ISHAUNA M. ALEXANDER,

            Plaintiff,
                                             Civil Case No. 19-13697
v.                                           Honorable Linda V. Parker

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.
_____________________________/

    OPINION AND ORDER (1) ADOPTING MAGISTRATE JUDGE’S
 JANUARY 14, 2021 REPORT AND RECOMMENDATION [ECF NO. 18];
  (2) DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
   [ECF NO. 12]; AND, (3) GRANTING DEFENDANT’S MOTION FOR
                 SUMMARY JUDGMENT [ECF NO. 15]

      Ishauna Alexander (“Plaintiff”) filed this lawsuit on December 16, 2019,

challenging the Commissioner of Social Security’s final decision denying her

application for supplemental security income benefits under the Social Security

Act. The following day, the matter was referred to Magistrate Judge R. Steven

Whalen for all pretrial proceedings, including a hearing and determination of all

non-dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(A) and/or a report and

recommendation (“R&R”) on all dispositive matters pursuant to 28 U.S.C.
Case 2:19-cv-13697-LVP-RSW ECF No. 21, PageID.673 Filed 03/22/21 Page 2 of 14




§ 636(b)(1)(B). (ECF No. 3.) The parties subsequently filed cross-motions for

summary judgment. (ECF Nos. 12, 15.)

      On January 14, 2021, Magistrate Judge Whalen issued an R&R in which he

recommends that this Court deny Plaintiff’s motion, grant the Commissioner’s

motion, and affirm the decision finding Plaintiff not disabled. (ECF No. 18.)

Magistrate Judge Whalen first rejects Plaintiff’s argument that the ALJ’s finding

that she could perform exertionally light work did not fully account for her

difficulty walking due to obesity. (Id. at Pg ID 647-49.) Magistrate Judge Whalen

next rejects Plaintiff’s argument that the ALJ erred by declining to accord

controlling weight to the opinions of her treating psychologist and psychiatrist.

(Id. at 649-53.)

      At the conclusion of the R&R, Magistrate Judge Whalen advises the parties

that they may object to and seek review of the R&R within fourteen days of service

upon them. (Id. at Pg ID 653-54.) He further specifically advises the parties that

“[f]ailure to file specific objections constitutes a waiver of any further right to

appeal.” (Id. at Pg ID 653.) Plaintiff filed objections to the R&R on January 28,

2021. (ECF No. 19.) The Commissioner filed a response to Plaintiff’s objections

on February 11, 2021. (ECF No. 20.)




                                           2
Case 2:19-cv-13697-LVP-RSW ECF No. 21, PageID.674 Filed 03/22/21 Page 3 of 14




                           STANDARD OF REVIEW

      Under 42 U.S.C. § 405(g):

      Any individual, after any final decision of the Commissioner of Social
      Security made after a hearing to which he was a party . . . may obtain
      a review of such decision by a civil action . . .. The court shall have
      the power to enter . . . a judgment affirming, modifying, or reversing
      the decision of the Commissioner of Social Security, with or without
      remanding the cause for a rehearing. The findings of the
      Commissioner of Social Security as to any fact, if supported by
      substantial evidence, shall be conclusive . . ..

42 U.S.C. § 405(g) (emphasis added); see also Boyes v. Sec’y of Health and

Human Servs., 46 F.3d 510, 511-12 (6th Cir. 1994). “Substantial evidence is

defined as ‘such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.’” Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 534 (6th

Cir. 2001) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). The

Commissioner’s findings are not subject to reversal because substantial evidence

exists in the record to support a different conclusion. Buxton v. Halter, 246 F.3d

762, 772 (6th Cir. 2001) (citing Mullen v. Brown, 800 F.2d 535, 545 (6th Cir.

1986)). If the Commissioner’s decision is supported by substantial evidence, a

reviewing court must affirm. Studaway v. Sec’y of Health and Human Servs., 815

F.2d 1074, 1076 (6th Cir. 1987).

      When objections are filed to a magistrate judge’s R&R on a dispositive

matter, the Court “make[s] a de novo determination of those portions of the report
                                         3
Case 2:19-cv-13697-LVP-RSW ECF No. 21, PageID.675 Filed 03/22/21 Page 4 of 14




or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1). The Court, however, “is not required to articulate all of the

reasons it rejects a party’s objections.” Thomas v. Halter, 131 F. Supp. 2d 942,

944 (E.D. Mich. 2001) (citations omitted); see also Tuggle v. Seabold, 806 F.2d

87, 92-93 (6th Cir. 1983). A party’s failure to file objections to certain conclusions

of the report and recommendation waives any further right to appeal on those

issues. See Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373

(6th Cir. 1987). Likewise, the failure to object to certain conclusions in the

magistrate judge’s report releases the Court from its duty to independently review

those issues. See Thomas v. Arn, 474 U.S. 140, 149 (1985).

                         THE EVALUATION PROCESS

      An ALJ considering a disability claim is required to follow a five-step

sequential process to evaluate the claim. 20 C.F.R. § 404.1520(a)(4). The five-

step process is as follows:

      1.    At the first step, the ALJ considers whether the claimant is
      currently engaged in substantial gainful activity. 20 C.F.R.
      § 404.1520(a)(4)(i).

      2.     At the second step, the ALJ considers whether the claimant has
      a severe medically determinable physical or mental impairment that
      meets the duration requirement of the regulations and which
      significantly limits the claimant’s ability to do basic work activities.
      20 C.F.R. §§ 404.1520(a)(4)(ii) and (c).

                                          4
Case 2:19-cv-13697-LVP-RSW ECF No. 21, PageID.676 Filed 03/22/21 Page 5 of 14




      3.     At the third step, the ALJ again considers the medical severity
      of the claimant’s impairment to determine whether the impairment
      meets or equals an impairment listed in 20 C.F.R. Part 404, Subpart P,
      Appendix 1. 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant’s
      impairment meets any Listing, he or she is determined to be disabled
      regardless of other factors. Id.

      4.    At the fourth step, the ALJ assesses the claimant’s residual
      functional capacity (“RFC”) and past relevant work to determine
      whether the claimant can perform his or her past relevant work. 20
      C.F.R. § 404.1520(a)(4)(iv).

      5.     At the fifth step, the ALJ considers the claimant’s RFC, age,
      education, and past work experience to see if he or she can do other
      work. 20 C.F.R. § 404.1420(a)(4)(v). If there is no such work that
      the claimant can perform, the ALJ must find the claimant disabled.
      Id.

If the ALJ finds the claimant disabled or not disabled at a step, the ALJ makes his

or her decision and does not proceed further. Id. However, if the ALJ does not

find the claimant disabled or not disabled at a step, the ALJ must proceed to the

next step. Id. “The claimant bears the burden of proof during the first four steps,

but the burden shifts to the Commissioner at step five.” Wilson v. Comm’r of Soc.

Sec., 378 F.3d 541, 548 (6th Cir. 2004).

            THE ALJ’S DECISION & PROCEDURAL HISTORY

      At the first step, the ALJ concluded that Plaintiff has not engaged in

substantial gainful activity since September 21, 2017. (ECF No. 9-2 at Pg ID 48.)

The ALJ found at step two that Plaintiff has the following severe impairments:

                                           5
Case 2:19-cv-13697-LVP-RSW ECF No. 21, PageID.677 Filed 03/22/21 Page 6 of 14




morbid obesity; major dysfunction of the bilateral knees; anxiety; autism spectrum

disorder; and mood swings. (Id. at Pg ID 48-49.) The ALJ next analyzed whether

Plaintiff’s impairments meet any of the listed impairments and determined that

they d0 not. (Id. at Pg ID 49-51.)

      At step four, the ALJ determined that Plaintiff has the residual functional

capacity (“RFC”) to perform light work with the following additional limitations:

      limited to “low stress” work, which is defined as: simple, routine, and
      repetitive tasks in an environment free from fast-paced production
      requirements (such as an assembly line wherein each task must be
      completed within a strict timeframe) with only simple decision-
      making and few, if any, workplace changes. The claimant would also
      be limited to less than occasional contact with supervisors, and only
      incidental contact with coworkers (no tandem work groups) and the
      general public. (Incidental contact with coworkers is defined as the
      ability to encounter or pass coworkers in common areas, such as time
      clocks, break rooms, restrooms, and lunchrooms, and the claimant
      may even work at the same table with other workers, but she must not
      have a requirement to interact with coworkers in order to successfully
      complete assigned tasks. Lastly, incidental contact with the general
      public is defined as the ability to pass or encounter the public in
      common areas, such as hallways, restrooms, or lobbies, but there
      would be no requirement to interact with the general public in order to
      successfully complete assigned tasks.)

(Id. at Pg ID 51 (emphasis in original).) The ALJ then found that Plaintiff has no

past relevant work. (Id. at Pg ID 56.)

      At the final step, the ALJ considered whether a significant number of jobs

exist in the national economy that Plaintiff could perform given her age (23 on the

                                         6
Case 2:19-cv-13697-LVP-RSW ECF No. 21, PageID.678 Filed 03/22/21 Page 7 of 14




date of her disability application), education (high school), and RFC. (Id. at Pg ID

56-57.) Relying on the testimony of a vocational expert, the ALJ concluded that

there are jobs in significant numbers in the national economy that Plaintiff could

perform. (Id. at Pg ID 57) Specifically, the ALJ identified the jobs of hand

packager, sorter, and visual inspector/checker. (Id.)

      The ALJ therefore found Plaintiff not disabled as defined by the Social

Security Act. (Id. at Pg ID 57-58.) This decision became the final decision of the

Commissioner when the Appeals Council denied Plaintiff’s request for review on

October 28, 2019. (Id. at Pg ID 32-34.)

      Plaintiff filed the instant lawsuit on December 16, 2019, seeking reversal of

the Commissioner’s decision or a remand for review. Plaintiff argues that the

ALJ’s RFC failed to accommodate for her knee problems and morbid obesity.

(See ECF No. 12 at Pg ID 587.) Plaintiff next argues that the ALJ did not properly

consider the opinions of her treating psychologist and psychiatrist, Robyn

Glickman, Ph.D., and Thomas Park, M.D., respectively. (Id. at Pg ID 588.) As

indicated, in the R&R, Magistrate Judge Whalen finds no error in the ALJ’s

analysis. (See ECF No. 18.)




                                          7
Case 2:19-cv-13697-LVP-RSW ECF No. 21, PageID.679 Filed 03/22/21 Page 8 of 14




                  PLAINTIFF’S OBJECTION & ANALYSIS

      Plaintiff raises essentially one objection to the R&R. (ECF No. 19.)

Plaintiff claims that the ALJ failed to properly evaluate Dr. Glickman’s and Dr.

Park’s opinions and substituted her own medical judgment when assessing the

RFC. Plaintiff does not object to Magistrate Judge Whalen’s evaluation of her

arguments relating to her physical limitations. She therefore has waived those

challenges. See Smith, 829 F.2d at 1373.

      The treating physician rule does not apply to Plaintiff’s case, as she filed her

application for benefits after March 27, 2017. See 20 C.F.R. § 404.1520c; see also

82 Fed. Reg. 5844-01, 2017 WL 168819, at *5852-57 (Jan. 18, 2017). Under the

Social Security Administration’s revised rules, the agency “will not defer or give

any specific evidentiary weight, including controlling weight, to any medical

opinion(s) … including those from [the claimant’s] medical sources.” 20 C.F.R.

§ 404.1520c(a). The regulations list the five most important factors used to

evaluate an opinion’s persuasiveness, with supportability and consistency being the

most important. Id. § 404.1520c(a), (b)(2), (c). The regulations require the ALJ to

articulate how persuasive he or she found the medical opinions in the case record;




                                           8
Case 2:19-cv-13697-LVP-RSW ECF No. 21, PageID.680 Filed 03/22/21 Page 9 of 14




however, the ALJ is not required to explain how each relevant factor was

considered. Id. § 404.1520c(b)(1).

      The ALJ considered three opinions relative to Plaintiff’s mental

impairments: Dr. Glickman’s (ECF No. 9-7 at Pg ID 473-74); Dr. Park’s (id. at Pg

ID 470-71); and State agency medical consultant, Dyan Hampton-Aytch, Ph.D.

(ECF No. 9-3 at Pg ID 99-108). (See ECF No. 9-2 at Pg ID 54-55.) Drs. Park and

Glickman, who work in the same office, began treating Plaintiff in early February

2017. (See ECF No. 9-7 at Pg ID 470; see also ECF No. 9-7 at Pg ID 338.)

      When asked to describe the symptoms and functional limitations of

Plaintiff’s medical condition, Dr. Park listed “social isolation/withdrawing”,

“lethargy”, “poor execution”, “mood swings”, “overwhelming emotions”,

“excitability”, “difficulty with routine disruption”, “sleep issues”, and “decision

making difficulty”. (ECF No. 8-7 at Pg ID 470.) Dr. Park opined that Plaintiff’s

ability to perform a full-time job would be “[d]ependent on job [and] flexibility”

but that the job “must have adaptations”, “breaks”, and “flexibility with punctuality

[and] attendance.” (Id. at Pg ID 471.)

      Dr. Glickman reported that Plaintiff’s impairments are likely to produce

“good days” and “bad days” with Plaintiff estimating to be absent from work two

to three days per month. (Id. at Pg ID 473.) Dr. Glickman indicated that

                                          9
Case 2:19-cv-13697-LVP-RSW ECF No. 21, PageID.681 Filed 03/22/21 Page 10 of 14




Plaintiff’s psychological symptoms would interfere with the attention and

concentration needed to perform even simple works tasks at least 20% of an eight-

hour workday and that she would not be able to sustain an ordinary routine without

special supervision at least 20% of an eight-hour workday. (Id.) Dr. Glickman

reported that Plaintiff would need unscheduled breaks to deal with normal work

stress and would be distracted working in proximity to others at least 20% of an

eight-hour workday. (Id.)

      Dr. Glickman indicated uncertainty about whether Plaintiff could handle

minimal changes in work routine without requiring re-training as Plaintiff finds

“change very difficult.” (Id.) While Dr. Glickman reported that Plaintiff can

accept instructions, she indicated that Plaintiff sometimes has difficulty responding

appropriately to criticism. (Id.)

      Dr. Hampton-Aytch opined that Plaintiff is capable of simple work activity

with concentration and persistence limitations and social interaction limitations.

(ECF No. 9-3 at Pg ID 105-06.) Dr. Hampton-Aytch found Plaintiff “moderately

limited” in the ability to carry out detailed instructions, maintain attention and




                                          10
Case 2:19-cv-13697-LVP-RSW ECF No. 21, PageID.682 Filed 03/22/21 Page 11 of 14




concentration for extended periods, and in the ability to interact appropriately with

the general public. (Id.)

      The ALJ concluded that the opinions of Dr. Park and Dr. Glickman were

“not persuasive, as they are not generally supportable and not entirely consistent

with the medical and other evidence of record.” (ECF No. 9-2 at Pg ID 55.)

Specifically, the ALJ indicated that their “opinions were not supported by their

mental health treatment reports and findings during examinations.” (Id.) In

comparison, the ALJ found Dr. Hampton-Aytch’s opinion “persuasive.” (Id.) This

Court agrees with Magistrate Judge Whalen that substantial evidence supported the

ALJ’s assessment. Contrary to Plaintiff’s assertions in her objections, the ALJ did

not substitute her own medical judgment for the opinions of Plaintiff’s treating

specialists and the ALJ in fact relied upon a contrary medical opinion: the opinion

of Dr. Hampton-Aytch.

      In her objections, Plaintiff argues that treatment notes reflecting her ability

to maintain personal care, perform household activities, and engage in certain daily

activities do not demonstrate an ability to engage in full-time work, per se. (ECF

No. 19 at Pg ID 659-61.) However, those activities do undermine many of the

limitations—or at least the severity of the limitations—as stated in the opinions of

Drs. Park and Glickman. For example, in their own medical records, Drs. Park and

                                          11
Case 2:19-cv-13697-LVP-RSW ECF No. 21, PageID.683 Filed 03/22/21 Page 12 of 14




Glickman repeatedly described Plaintiff as friendly and communicative, with

normal speech, language, affect, behavior and logical associations (ECF No. 9-7 at

Pg ID 380, 382, 428, 430, 432, 434, 436, 441, 443, 446, 451, 453, 455, 515, 520,

522), contrary to the social limitations identified by Dr. Glickman (Id. at Pg ID

473.) Further, the treatment notes generally described Plaintiff as having no

problems with attention. (Id. at Pg ID 380, 382, 428, 430, 434, 436, 441, 443, 446,

451, 453, 455, 460, 462, 465, 467, 513, 515, 518, 520, 522, 524.) Dr. Glickman, in

comparison, identified attention and concentration as being problematic for

Plaintiff. (ECF No. 9-7 at Pg ID 473.) Plaintiff’s daily activities, which included

babysitting several children, pet sitting, and attending church twice a week, as well

as her ability to obtain her GED after preparing at a neighborhood learning center

where she worked one-on-one and in a classroom, also weigh against the opinions

of Drs. Glickman and Park.

      The ALJ did not substitute her own interpretation of Plaintiff’s medical

records for that of Dr. Park or Dr. Glickman, as Plaintiff argues. (ECF No. 19 at

Pg ID 656, 658 (citing Brown v. Comm’r of Soc. Sec., 602 F. App’x 328, 331 (6th

Cir. 2015); Rogers v. Comm’r of Soc. Sec., No. 4:18-cv-10561, 2019 WL 490384,

at *18 (E.D. Mich. Jan. 7, 2019).) Rather, the ALJ properly discussed objective

evidence in the record, which did not consist of raw medical data, and used

                                         12
Case 2:19-cv-13697-LVP-RSW ECF No. 21, PageID.684 Filed 03/22/21 Page 13 of 14




common sense to extrapolate what Plaintiff can and cannot do. The ALJ made “a

logical bridge” between the evidence relied on and the conclusions reached. See,

e.g., Gross v. Comm’r of Soc. Sec., 247 F. Supp. 3d 824, 830 (E.D. Mich. 2017)

(quotation marks and citations omitted).

      Finally, the Court appreciates that a claimant’s activities of daily living may

not always equate to his or her ability to perform substantial gainful activity. (See

ECF No. 19 at Pg ID 659-60 (citing cases).) In fact, the applicable regulations

state: “Generally, we do not consider activities like taking care of yourself,

household tasks, hobbies, therapy, school attendance, club activities, or social

programs to be substantial gainful activity.” 20 C.F.R. § 404.1572. Nevertheless,

the regulations do not prohibit the ALJ from assessing such activities in

determining the claimant’s abilities and limitations. Moreover, the ALJ did not

conclude that Plaintiff could perform a limited range of light work based solely on

her activities of daily living. As discussed earlier, the ALJ also relied on Plaintiff’s

medical records and the opinion of Dr. Hampton-Aytch.

      For these reasons, the Court rejects Plaintiff’s objections to Magistrate Judge

Whalen’s R&R and adopts Magistrate Judge Whalen’s recommendations.

      Accordingly,




                                           13
Case 2:19-cv-13697-LVP-RSW ECF No. 21, PageID.685 Filed 03/22/21 Page 14 of 14




      IT IS ORDERED that Plaintiff’s motion for summary judgment (ECF No.

12) is DENIED;

      IT IS FURTHER ORDERED that Defendant’s motion for summary

judgment (ECF No. 15) is GRANTED.

      IT IS SO ORDERED.
                                          s/ Linda V. Parker
                                          LINDA V. PARKER
                                          U.S. DISTRICT JUDGE


 Dated: March 22, 2021




                                     14
